DETAILED ACTION
1	This action is responsive to the amendment filed on October 21, 2021.
2	The terminal disclaimer filed on 10/20/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. co-pending application No. 17/253,019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3	Claims 17-36 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2010/0192969 A1) teaches a method for dyeing keratin fibers comprising the steps of applying a color base composition containing at least one primary dye intermediate oxidation dye onto the hair and applying to the hair a developer composition comprising at least one oxidizing agent (see claim 1). However, the closest prior art of record (US’ 969 A1) does not teach or disclose a method for dyeing keratin fibers comprising applying to the keratin fibers a dyeing composition comprising oxidation dyes and at least one scleroglucan gum in a total weight content of greater than or equal to 0.5% by weight as claimed and an oxidizing composition comprising at least one oxidizing agent and at least one scleroglucan gum as claimed. The closest prior art of record (US’ 969 A1) also does not teach or disclose a multi-compartment device as claimed. Further, the comparative data in the Examples in the claimed specification demonstrates that the claimed composition A1 that comprises scleroglucan gum in the claimed amount provides unexpected results of stability of the claimed composition A1 with no phase separation after two months wherein the comparative compositions C1, C2 and C3 show clear phase separation (see Example 1). Accordingly, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EISA B ELHILO/Primary Examiner, Art Unit 1761